DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-12, 15-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. PGPub 2012/0248467).
Regarding claim 1, Yokoyama teaches a semiconductor device (Fig. 3) comprising a first electrode disposed on a substrate (14, [0038]); an insulating layer covering an edge of the first electrode and disposed on the substrate (15, [0045]); an organic layer that comprises a charge transport layer disposed on the first electrode and the insulating layer and a functional layer disposed on the charge transport layer (16, 16A, 16C, [0048], Fig. 5); and a second electrode disposed on the organic layer (17, [0038]); wherein, in a section passing through the substrate, the insulating layer, and the organic layer, the insulating layer has: a first portion having a surface that forms an angle of 0° or more and 50° or less with respect to a parallel surface parallel to a lower surface of the first electrode (Fig. 4, 15A2, [0047], [0087], 0°-50°); a second portion located closer to the substrate than the first portion and having a surface that slopes at an angle of more than 50° with respect to the parallel surface (Fig. 4, 15A1, [0047], [0084], 70°-90°), and a third portion located farther away from the substrate than the first portion (Fig. 3, Fig. 9). 

    PNG
    media_image1.png
    698
    833
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    481
    555
    media_image2.png
    Greyscale
Yokoyama does not explicitly teach the third portion having a surface that slopes at an angle of more than 50° with respect to the parallel surface.
Yokoyama depicts in Figs. 4 and 9, reproduced above, the insulating layer having the portions 15A1 and 15A2, and an unlabeled portion that slopes toward the highest surface of the insulating layer at a steep angle comparable to that of portion 15A1. Drawings not indicated as being to scale may be relied on in combination with the disclosure for what they would reasonably teach one of ordinary skill in the art. MPEP 2125(II). In light of Figs. 4 and 9, a person of ordinary skill would have understood the third portion of the insulating layer being formed with surface which slopes at an angle within the range of “more than 50°” relative to the parallel surface. 
Yokoyama further does not explicitly teach wherein, in the section, a length of the third portion in a direction perpendicular to the parallel surface is larger than a thickness of the charge transport layer at a position at which the first electrode and the charge transport layer are in contact with each other in the section. Yokoyama teaches where the charge transport layer may have a thickness of 5 nm ([0051]), wherein the height H of the second portion shown in Fig. 4 is 30-70 nm ([0088]); and wherein the insulating layer 15 has a thickness of 100 nm ([0046]), leaving the first and third portions to have a total height (length in a direction perpendicular to the parallel surface) of 30-70 nm. When the angle of the first portion is 0°, the height of the third portion is 30-70 nm and decreases correspondingly as the angle increases.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art to form the device with third portion having a surface that slopes at an angle of more than 50° with respect to the parallel surface and in the section, a length of the third portion in a direction perpendicular to the parallel surface is larger than a thickness of the charge transport layer at a position at which the first electrode and the charge transport layer are in contact with each other in the section in light of the teachings of Yokohama.
Regarding claim 2, Yokoyama teaches wherein, in the section, a length of the second portion in the direction perpendicular to the parallel surface is larger than the thickness of the charge transport layer ([0088], height H is 30-70 nm; [0051], charge transport layer thickness is 5-300 nm). 
Regarding claim 3, Yokoyama teaches wherein, in the section, a thickness of the organic layer at a position at which the first electrode and the organic layer are in contact with each other in the section ([0061], 80-500 nm) is larger than the length of the second portion in the direction perpendicular to the parallel surface and is larger than the length of the third portion in the direction perpendicular to the parallel surface ([0046] maximum thickness of insulating layer is 100 nm). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 4, Yokoyama teaches wherein the surface of the second portion slopes at 90° or less with respect to the parallel surface ([0084]). 
Regarding claim 5, Yokoyama teaches wherein the surface of the third portion slopes at 90° or less with respect to the parallel surface. See rejection of claim 1. 
Regarding claim 6, Yokoyama teaches wherein, in the section, the length of the second portion in the direction perpendicular to the parallel surface is larger than 1.4 times the thickness of the charge transport layer, and in the section, the length of the third portion in the direction perpendicular to the parallel surface is larger than 1.4 times the thickness of the charge transport layer. See rejection of claim 1 (Yokoyama teaches where the charge transport layer may have a thickness of 5 nm ([0051]), wherein the height H of the second portion shown in Fig. 4 is 30-70 nm ([0088]); and wherein the insulating layer 15 has a thickness of 100 nm ([0046]), leaving the first and third portions to have a total height (length in a direction perpendicular to the parallel surface) of 30-70 nm. When the angle of the first portion is 0°, the height of the third portion is 30-70 nm and decreases correspondingly as the angle increases.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). 
Regarding claim 7, Yokoyama does not explicitly teach wherein, in the section, a length of the surface of the first portion in a direction parallel to the parallel surface is larger than the length of the third portion in the direction perpendicular to the parallel surface. Yokoyama is silent regarding the relative proportions of the width (length of the surface in a direction parallel to the parallel surface) of the first portion and the height (length of the third portion in the direction in the direction perpendicular to the parallel surface) of the third portion. 
A prima facie case of obviousness exists where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Further, changes in shape are a matter of choice absent persuasive evidence the particular configuration is significant.  MPEP 2144.04(IV)A-B. The Specification teaches that with the claimed proportions, corresponding to Fig. 3A and [0059], “the organic layer 4 is unlikely to have a portion having an excessively small layer thickness”, and with the opposite proportions, corresponding to Fig. 3D and [0068], the organic layer also “is unlikely to have a portion having an excessively small layer thickness”. Because both the claimed configuration and the opposite of the claimed configuration provide the same desired effect, no evidence is present that a device with the claimed relative dimensions would perform differently than the device taught by Yokoyama. 
Regarding claim 8, Yokoyama does not explicitly teach wherein, in the section, the length of the surface of the first portion in the direction parallel to the parallel surface is larger than the length of the second portion in the direction perpendicular to the parallel surface and is larger than the length of the third portion in the direction perpendicular to the parallel surface. Yokoyama is silent regarding the relative proportions of the width (length of the surface in a direction parallel to the parallel surface) relative to the height (length of the third portion in the direction in the direction perpendicular to the parallel surface) of the second and third portions. 
A prima facie case of obviousness exists where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Further, changes in shape are a matter of choice absent persuasive evidence the particular configuration is significant.  MPEP 2144.04(IV)A-B. The Specification teaches that with the claimed proportions, corresponding to Fig. 3A and [0059], “the organic layer 4 is unlikely to have a portion having an excessively small layer thickness”, and with the opposite proportions, corresponding to Fig. 3D and [0068], the organic layer also “is unlikely to have a portion having an excessively small layer thickness”. Because both the claimed configuration and the opposite of the claimed configuration provide the same desired effect, no evidence is present that a device with the claimed relative dimensions would perform differently than the device taught by Yokoyama. 
Regarding claim 10, Yokoyama teaches wherein the first portion, the second portion, and the third portion overlap the first electrode in plan view with respect to the lower surface of the first electrode (Fig. 3).
Regarding claim 11, Yokoyama teaches wherein the thickness of the organic layer at a position at which the first electrode and the organic layer are in contact with each other in the section is smaller than a sum of the lengths of the first portion, the second portion, and the third portion in the direction perpendicular to the parallel surface ([0046] insulating layer can have thickness of 100 nm; [0051], organic layer can have thickness of 80 nm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. 
Regarding claim 18, Yokoyama teaches a display apparatus comprising the semiconductor device according to claim 1, wherein the display apparatus comprises a plurality of pixels, and at least one of the plurality of pixels comprises a light-emitting element comprising the first electrode, the organic layer, and the second electrode and a transistor connected to the light-emitting element ([0036]-[0037]).
Regarding claim 19, Yokoyama teaches a display unit comprising the semiconductor device according to claim 1 ([0036]-[0037], [0101]). Examiner takes official notice that it is commonplace to incorporate a known display unit into a standard imaging apparatus, which comprises an optical unit comprising a plurality of lenses, an imaging element that receives light which has passed through the optical unit; and a display unit that displays an image captured by the imaging element, and therefore would have been obvious to a person having ordinary skill in the art to implement with the display of Yokoyama. 
Regarding claim 20, Yokoyama teaches an electronic apparatus comprising a display unit comprising the semiconductor device according to claim 1, a housing provided with the display unit, and a communication unit that is disposed in the housing and that communicates with an external unit (Fig. 20, [0106]; Examiner takes official notice that a mobile phone comprises a communication unit for external communication). 
Regarding claim 21, Yokoyama teaches a display unit comprising the semiconductor device according to claim 1 ([0036]-[0037], [0101]). Examiner takes official notice that it is commonplace to incorporate a known display unit into an illumination apparatus comprising a light source and a light diffusion unit or an optical filter that transmits light emitted from the light source and therefore would have been obvious to a person having ordinary skill in the art to implement with the display of Yokoyama.
Regarding claim 22, Yokoyama teaches a display unit comprising the semiconductor device according to claim 1 ([0036]-[0037], [0101]). Examiner takes official notice that it is commonplace to incorporate a known display unit into a moving object such as a car taillight comprising a lighting fixture and a body provided with the lighting fixture and therefore would have been obvious to a person having ordinary skill in the art to implement with the display of Yokoyama.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. PGPub 2012/0248467) in view of Funyuu (U.S. PGPub 2017/0044308).
Regarding claim 23, Yokoyama does not teach an imaging unit comprising the semiconductor device of claim 1. 
Funyuu teaches wherein an organic functional layer may be a light emitting layer or a photoelectric conversion layer ([0026]). 
Examiner takes official notice that it is commonplace to incorporate a known imaging unit into a photoelectric conversion apparatus comprising an optical unit comprising a plurality of lenses and an imaging unit that receives light which has passed through the optical unit.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Funyuu with Yokoyama such that a photoelectric conversion apparatus comprising an optical unit comprising a plurality of lenses and an imaging unit that receives light which has passed through the optical unit for the purpose of providing a photoelectric conversion device (Funyuu, [0167]) with improved properties (Yokoyama, [0047]). 
Allowable Subject Matter
Claims 9, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 9, the prior art, when taken alone or in combination, does not reasonably suggest a third electrode disposed on the substrate, wherein the insulating layer covers an edge of the third electrode, the second electrode is disposed on the third electrode with the organic layer therebetween, in the section, the insulating layer has an edge portion in contact with the third electrode, and when, in the section, a thickness of the organic layer at a position at which the first electrode and the organic layer are in contact with each other in the section is denoted by C and a distance from an edge of the insulating layer located on the first electrode to an edge of the insulating layer located on the third electrode is denoted by D, a ratio D/C of the distance D to the thickness C is less than 50.
Regarding dependent claim 13, the prior art, when taken alone or in combination, does not reasonably suggest a reflective layer disposed on the substrate; and a second insulating layer disposed between the reflective layer and the first electrode, wherein, in the section, the first portion and the second portion of the insulating layer cover an edge portion of the second insulating layer, and in the section, the third portion of the insulating layer is located on the second insulating layer.  Claims 14-15 depend from and further limit claim 13 and therefore are correspondingly allowable. 
Regarding dependent claim 17, the prior art, when taken alone or in combination, does not reasonably suggest wherein an optical distance L between the first electrode and the second electrode satisfies a formula below: (λ/8)×(−(2ϕ/π)−1)<L<(λ/8)×(−(2ϕ/π)+1) where λ represents a wavelength of a maximum peak in an emission spectrum of light emitted from the light-emitting layer, and (ϕ) represents a phase shift at the first electrode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2013/0032832
2006/0158107
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALIA SABUR/               Primary Examiner, Art Unit 2812